The opinion of the court was filed
Per Curiam.
Wolbach v. Lehigh Building Association, 3 Norris 211, was decided under the Act of 12th April 1859. The disability imposed by that Act on married women to become members of a building association, is removed by the 7th section of the Act of 10th April 1879. While Mrs. Dilzer made the loan in 1872 yet she continued paying monthly installments for a year and a half after the passage of the latter Act. During all this time her cbverture presented no barrier to her rights and liability, incident to membership.
The .right of a stockholder on withdrawing from the association, to receive the monthly dues which he or she had paid, is subject by the constitution thereof to the provision that u the cash account will allow it.” We find no evidence of there being any cash in the treasury when the plaintiff withdrew or that the cash account would allow its payment.
She had made the payments voluntarily. She continued her membership long after her legal disability was removed. *89She withdrew under circumstances showing no right to recover the sums paid. In lier bill of particulars filed she made no averment of having paid usurious interest.
In view of the whole case there is no error in the conclusion at which the learned judge arrived.
Judgment affirmed.